IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JAMES R. FISHER,                        §
                                         §   No. 232, 2019
       Defendant Below,                  §
       Appellant,                        §   Court Below—Superior Court
                                         §   of the State of Delaware
       v.                                §
                                         §   Cr. ID No. 1403010356 (S)
 STATE OF DELAWARE,                      §
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                             Submitted: July 23, 2019
                            Decided: September 4, 2019

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                      ORDER

      Upon consideration of the appellant’s opening brief, the appellee’s motion to

affirm, and the record below, it appears to the Court that:

      (1)    The appellant, James R. Fisher, filed this appeal from the Superior

Court’s denial of his motion for sentence correction under Superior Court Criminal

Rule 35(a). The State of Delaware has filed a motion to affirm the judgment below

on the ground that it is manifest on the face of Fisher’s opening brief that his appeal

is without merit. We agree and affirm.

      (2)    On July 15, 2014, Fisher pled guilty to his seventh Driving Under the

Influence offense. That same day the Superior Court sentenced Fisher to fifteen

years of Level V incarceration, to be suspended after eight years and successful
completion of the Key Program or Greentree Program, followed by one year of Level

IV Residential Substance Abuse Treatment and two years of Level III Aftercare.

The sentencing order provided that the non-suspended Level V time was to be served

without the benefit of early release under 11 Del. C. § 4204(k).

      (3)    The sentencing order also provided that Fisher would enter into the

ordered residential treatment program, at a time designated by the Department of

Correction (“DOC”), so that he would complete it during or soon after his fifteen

years of unsuspended Level V time. On July 29, 2014, the Superior Court corrected

the order to reflect that the DOC would designate the time that Fisher would enter

into the residential treatment program so that he could complete it during or soon

after his eight years, not fifteen years, of unsuspended Level V time. In 2015, the

Superior Court removed the § 4204(k) condition from the sentence.

      (4)    On March 27, 2019, Fisher filed a motion for sentence correction under

Rule 35(a). Based on his good time calculations, he argued that the DOC was

wrongly requiring him to complete six years of his eight-year Level V sentence

before sending him to the Key Program and that the DOC should send him to the

Key Program immediately. The Superior Court denied the motion. The Superior

Court found that the sentence was reasonable and appropriate, the motion was filed

more than 90 days after imposition of the sentence and there were no extraordinary

circumstances to justify modification of the sentence under Rule 35(b), and the


                                         2
Superior Court would not micro-manage DOC’s calculation of good time credits and

assignment of offenders to programs. This appeal followed.

       (5)    On appeal, Fisher argues that the Superior Court erred in treating his

motion for sentence correction under Rule 35(a) as a motion for sentence

modification under Rule 35(b). We review the denial of a motion for correction of

sentence for abuse of discretion.1 To the extent a claim involves a question of law,

we review the claim de novo.2 Under Rule 35(a), a sentence is illegal if it exceeds

statutory limits, violates double jeopardy, is ambiguous with respect to the time and

manner in which it is to be served, is internally contradictory, omits a term required

to be imposed by statute, is uncertain as to its substance, or is a sentence that the

judgment of conviction did not authorize.3

       (6)    Although it appears that the Superior Court mistakenly treated Fisher’s

motion as a motion for modification of sentence under Rule 35(b), rather than a

motion for correction of sentence under Rule 35(a), we nonetheless affirm the

Superior Court’s denial of Fisher’s motion on the independent and alternative

ground that it lacked merit under Rule 35(a).4 The Superior Court sentenced Fisher



1
  Fountain v. State, 2014 WL 4102069, at *1 (Del. Aug. 19, 2014).
2
  Id.
3
  Brittingham v. State, 705 A.2d 577, 578 (Del. 1998).
4
  Unitrin, Inc. v. American Gen. Corp., 651 A.2d 1361, 1390 (Del. 1995) (noting that the Delaware
Supreme Court may affirm a trial court's judgment for reasons different than those articulated by
the trial court).

                                               3
to fifteen years of Level V incarceration, suspended after Fisher served eight years

and successfully completed the Key Program. Contrary to Fisher’s contentions, his

calculation of good time and disagreement with the DOC’s decision to send him to

the Key Program after he serves six years instead of right now as he wishes does not

render his sentence ambiguous or internally contradictory. Fisher’s sentence is not

illegal.

       NOW, THEREFORE, IT IS ORDERED that the Motion to Affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ James T. Vaughn, Jr.
                                      Justice




                                         4